Filed 11/6/20 P. v. Ramirez CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      No. E074562

 v.                                                                      (Super.Ct.No. INF1901596)

 MOISES BRACAMONTES RAMIREZ,                                             OPINION

          Defendant and Appellant.




         APPEAL from the Superior Court of Riverside County. Randall Donald White,

Judge. (Retired Judge of the Riverside Super. Ct. assigned by the Chief Justice pursuant

to art. VI, § 6 of the Cal. Const.) Affirmed.

         Richard L. Fitzer, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
                                              I

                                    INTRODUCTION

       On December 17, 2019, a jury found defendant and appellant Moises Bracamontes

Ramirez guilty of robbery (Pen. Code, § 211; count 1) and misdemeanor receiving stolen

property (Pen. Code, § 496, subd. (a); count 2). In a bifurcated proceeding, the trial court

found true that defendant had suffered a prior strike conviction (Pen. Code, §§ 667,

subds. (b)-(i), 1170.12, subds. (a)-(d)), a prior serious felony conviction (Pen. Code,

§ 667, subd. (a)), and a prior prison term (Pen. Code, § 667.5, subd. (b)).

       After the trial court denied defendant’s motion to strike his prior strike conviction,

defendant was sentenced to a total term of 11 years in prison with 143 days’ credit for

time served as follows: the middle term of three years, doubled to six years due to the

prior strike conviction on count 1, plus five years for the prior serious felony conviction.1

The court also stayed a $300 parole revocation fine (Pen. Code, § 1202.45, subd. (c));

ordered defendant to pay a $300 restitution fine (Pen. Code, § 1202.4, subd. (b)); an $80

court operations assessment (Pen. Code, § 1465.8); a $60 conviction assessment (Gov.

Code, § 70373); a $514.58 booking fee (Gov. Code, § 29550); and up to $1,095 for a

presentence report (Pen. Code, § 1203.1b). Defendant appeals from the judgment. Based

on our independent review of the record, we find no arguable issue and affirm the

judgment.



       1 The trial court did not impose any sentence on count 2 and the prior prison term.
While this appeal was pending, count 2 was dismissed.

                                              2
                                            II

                                FACTUAL BACKGROUND

       On September 8, 2019, at around 4:15 a.m., Anita H. was working the graveyard

shift as a cashier at a gas station/convenience store in Coachella, California when she was

approached by defendant on a bicycle while she was outside cleaning the front door and

windows of the convenience store. Defendant had his shirt pulled up over his face, what

appeared to be a bandana around his mouth area, and was holding a plastic trash bag.

While Anita was standing by the front door, defendant asked her if she was alone. He

then lunged toward the front door. Anita turned to try to stop defendant, but he shoved

her out of the way. Anita followed defendant inside.

       When Anita tried to prevent defendant from getting to the cash register, he again

shoved her out of the way. Defendant then started pushing keys to try to open the cash

register. Anita slammed the cash drawer shut and told defendant to leave or she would

call the police. When defendant could not get the register open, he threw all the

cigarettes and some lighters from behind the counter into the trash bag he was holding.

Defendant then ran out the back door and rode away on his bicycle. Anita called the

police. The entire event was captured on the store’s surveillance camera, which was

played for the jury at trial.

       Riverside County Sheriff’s Deputy Joshua Fransik received the initial radio call

regarding the robbery from dispatch at 4:26 a.m. Riverside County Sheriff’s Deputy

Shane Day, a K-9 handler, located defendant at 6:07 a.m. Defendant was riding his



                                            3
bicycle approximately a quarter mile, about 400 yards, from the gas station/convenience

store. He had a large trash bag containing numerous unopened packages of cigarettes and

some lighters. Deputy Day made eye contact with defendant, and defendant stopped near

the paved road. Anita identified defendant as the suspect in court and during an in-field

identification.

       At the time the offenses, defendant was 36 years old and appeared to have a

substance abuse problem. He had worked since age 19 at various places of employment

as a grocery store bagger and general laborer. He had also worked for a construction

company, helping his brother-in-law doing general labor. Defendant reported having

“‘good’” physical and mental health. He also stated that he had no physical limitations or

disabilities. Defendant was single with no children. He had lived with his mother but

reported being homeless prior to the current offenses. He had applied for a job at a

granite marble company the day prior to the incident. Defendant indicated an intention to

begin working and eventually meeting a woman and starting a family.

                                            III

                                      DISCUSSION

       After defendant appealed, upon his request, this court appointed counsel to

represent him on appeal. Counsel has filed a brief under the authority of People v. Wende

(1979) 25 Cal. 3d 436 and Anders v. California (1967) 386 U.S. 738, setting forth a

statement of the case, a summary of the facts and potential arguable issues, and

requesting this court to conduct an independent review of the record.



                                            4
       We offered defendant an opportunity to file a personal supplemental brief, and he

has not done so.

       An appellate court conducts a review of the entire record to determine whether the

record reveals any issues which, if resolved favorably to defendant, would result in

reversal or modification of the judgment. (People v. Wende, supra, 25 Cal.3d at pp. 441-

442; People v. Feggans (1967) 67 Cal. 2d 444, 447-448; Anders v. California, supra, 386

U.S. at p. 744; see People v. Johnson (1981) 123 Cal. App. 3d 106, 109-112.)

       Pursuant to the mandate of People v. Kelly (2006) 40 Cal. 4th 106, we have

independently reviewed the entire record for potential error and find no arguable error

that would result in a disposition more favorable to defendant.

                                            IV

                                     DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                                  CODRINGTON
                                                                            Acting P. J.
We concur:


SLOUGH
                          J.


FIELDS
                          J.




                                            5